DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-3 and 5 and canceled claims 10 and 18-20. Claims 1-9 and 11-17 are pending.
The amendments to the claims have overcome the 112(b) rejections of record. 
The amendments to the claims have overcome the prior art rejections of record. However, after further search and consideration, the amendments have been found to necessitate new rejections under 103. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section I Remarks, filed 9/22/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see section II Remarks, filed 9/22/2020, with respect to the prior art rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest all of the limitations of independents claims 1 and 5 as amended Therefore, the rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over previously cited Reed (US 2,009,122) and newly cited Lucas (US 1,561,735). See rejections below for details. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 1,561,735) in view of Reed et al. (US 2,009,122), hereafter referred to as Reed.
With regard to claim 1: Lucas teaches a retort (Page 1 Lines 1-25), the retort comprising:
A first drum comprising a first inlet port (hopper) b4 at a first inlet end (left end as shown in Figures 1 and 2), a first outlet port (discharge valve) b3 at a first outlet end (right end as shown in Figures 1 and 2), a first cylindrical tube (inner cylinder) B extending between the first inlet end and the first outlet end, a first inlet seal and bearing (the gland in non-rotating hopper feed casing B3 into which small cylinder b1 projects), and a first outlet seal and bearing (the gland carried by stationary casing B2 into which pipe b projects), the first drum configured to heat a product therein (Figures 1-3, Page 1 Line 72-Page 2 Line 55).
A second drum comprising a second inlet port (combustion casing) C at a second inlet end (Right end as shown in Figures 1 and 2), a second outlet port (flue casing) D at a second outlet end (left end as shown in Figures 1 and 2), a second cylindrical tube (outer cylinder) A defining a cavity (annular space) A1 therein and extending between the second inlet end and the second outlet end, a second inlet seal and bearing (the element shown in Figure 2 linking the second inlet port C and the second cylindrical tube A), and a second outlet seal and bearing (air ring) d, the first cylindrical tube B positioned within the cavity A1 1 configured to provide combustion therein so as to heat the first cylindrical tube B of the first drum, wherein the first and second cylindrical tubes B and A are configured to rotate relative to the first inlet port b4, second inlet port C, first outlet port b3, and second outlet port D (Figures 1-3, Page 1 Line 72-Page 2 Line 55).
A motor operably and rotatably coupled to the first and second cylindrical tubes (Figure 3, Page 1 Lines 70-85). 
Lucas is silent to a first jack coupled to the second cylindrical tube proximate the second inlet end, the first jack configured to raise and lower the second inlet end of the second drum; and a second jack coupled to the second cylindrical tube proximate the second outlet end, the second jack configured to raise and lower the outlet end of the second drum.
Reed teaches a retort comprising a plurality of jacks (adjusting bolts) 5 coupled to the a drum 7 (tumbling barrel) via a frame 4, the jacks and comprising a first jack and a second jack, the first jack (right support as seen in Figure 1) coupled to the drum proximate the inlet end (right end as seen in Figure 1), the second jack (left support as seen in Figure 1) coupled to the drum proximate the outlet end (left end as seen in Figure 1), wherein the first and second jacks 5 are configured to raise and lower the inlet and outlet ends of the drum (Figures 1-4, Page 1 Right Column Lines 1-35). The jacks 5 allow the inclination of the drum 7 to be adjusted as required or desired (Figures 1-4, Page 1 Right Column Lines 1-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lucas in view of Reed by adding a first jack coupled to the second cylindrical tube proximate the second inlet end, the first jack configured to raise and lower the second inlet end of the second drum, and by adding a second jack coupled to the second cylindrical tube proximate the second outlet end, the second jack configured to raise and lower the outlet end of the second drum, in order to allow the inclination of the first and second drums in Lucas to be adjusted as required or desired.
Modified Lucas is silent to the first drum being configured to heat a product in the absence of oxygen. 
However, as discussed above, the first drum of Lucas is configured to heat a product (Figures 1-3, Page 1 Line 72-Page 2 Line 55). However, the teachings of Lucas make it clear that the device is intended to carry out destructive distillation (aka pyrolysis) in the first drum, i.e. to produce coke (Page 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lucas by configured the first drum to heat the product in the absence of oxygen, in order to prevent the combustion of the product. 
With regard to claim 2: In modified Lucas first and second cylindrical tubes B and A are configured to rotate  while the first inlet port b4, second inlet port C, first outlet port b3, and second outlet port D remain stationary (Lucas: Figures 1-3, Page 1 Line 72-Page 2 Line 55).
With regard to claim 3: Modified Lucas does not explicitly teach that the first jack is coupled to a first roller that rotatably supports the second cylindrical tube, or that the second jack is coupled to a second roller that rotatably supports the second cylindrical tube.
However, Lucas does teach that the second cylindrical tube is supported by several rollers a (Lucas: Figures 1-3, Page 2 Lines 1-5).
Reed teaches that the first jack 5 (the right support as depicted in Figure 1) is coupled via frame 4 to a first roller 81 that supports the cylindrical tube/drum 7, and the second jack 5 (the left support as depicted in Figure 1) is coupled via frame 4 to a second roller 91 that hat supports the cylindrical tube/drum 7 (Figure 1, Page 1 Right Column Lines 1-35). A person having ordinary skill in the art modifying Lucas in view of Reed as described above, would find it desirable to configure the added jacks in a similar way to that taught by Reed in order to ensure that the adjustable jacks function as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lucas in view of Reed by configuring the jacks such that the first jack is coupled to a first roller that rotatably supports the second cylindrical tube, and that the second jack is coupled to a second roller that rotatably supports the second cylindrical tube, in order to ensure that the adjustable jacks function as desired (i.e. in the manner in which they do in Reed).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Lucas in view of Reed as applied to claim 1 above, and in further view of Wiegand et al. (US 2,150,532), hereafter referred to as Wiegand.
With regard to claim 4: Modified Lucas is silent to a sprocket coupled to the first and second cylindrical tubes, wherein the motor is coupled to the sprocket via a chain.
Wiegand teaches retort (Page 1, left column, Lines 1-29), the retort comprising: 
A first drum (cylindrical retort) 4 comprising a first inlet port spout 107 at a first inlet end (receiving end), a first outlet port 11 at a first outlet end (delivery end), and a first cylindrical tube i.e. the first drum 4 itself, extending between the first inlet end and the first outlet end, wherein the first drum 4 is configured to heat a product therein (Figures 1-3; Page 3, right column, line 45-Page 4, left column Line 17; Page 5, left column, Lines 65-67).
And a second drum (furnace) 1 comprising a second inlet port at a second inlet end, the second inlet port being the opening in the second drum 1 which receives circular plate 9 at the first inlet end of the first drum 4, a second outlet port at a second outlet end, the second outlet port being the opening in the second drum 1 which receives the end block 10 at the first outlet end of the first drum 4, and a second cylindrical tube, i.e. the second drum 1 itself, the second cylindrical tube 1 defining a cavity (combustion chamber defined by wall 3) therein and extending between the second inlet end and the second outlet end, the first cylindrical tube 4 positioned within the cavity of and coupled to the second cylindrical tube 1, the cavity configured to provide combustion therein so as to heat the first cylindrical tube of the first drum 4 (Figures 1-3; Page 3, right column, line 45-Page 4, left column, Line 17).
Wiegand comprises a sprocket 100 coupled to the first and second cylindrical tubes via a roller 95, wherein the motor is coupled to the sprocket 100 via a chain 98 and via sprocket 99 and shaft 97 (Figures 1-3; Page 5, Left Column, lines 25-67). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lucas in view of Wiegand by replacing the means for driving the rotation of the first and second cylindrical tubes with a sprocket coupled to the first and second cylindrical tubes, wherein the .

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2,009,122), hereafter referred to as Reed, in view of Kasper (US 4,039,794).
With regard to claim 5: Reed teaches a retort (Page 1 Left Column Lines 1-5), the retort comprising:
a drum comprising an inlet port (feed hopper) 18 at an inlet end (right end in Figures 1 and 2), an outlet port (discharge chamber) 22 at an outlet end (left end in Figures 1 and 2), a cylindrical tube (retort/central tubular journal shaft/discharge journal shaft) 7/15/17 extending between the inlet end and the outlet end, an outlet seal and bearing (bearings, flanges, rings etc.) 223, 171, 26, 27,171, etc., and an inlet seal and bearing (note this is not labeled in the figures, but is described as being present in Page 2 Left Column Lines 34-62, and can be clearly seen in Figures 1 and 3), the inlet seal and bearing positioned inward of the inlet end on the cylindrical tube (i.e. as shown in Figures 1 and 3, the inlet seal and bearing is positioned inward of the inlet port 18 and on the tubular journal shaft portion 15 of the cylindrical tube 7/15/17, and is thus positioned inward of the inlet end on the cylindrical tube 7/15/27), the inlet seal and bearing and outlet seal and bearing configured to permit an inward portion of the cylindrical tube 7/15/17 to rotate relative to the inlet and outlet ports, the inlet end (the right end in the vicinity of inlet port 18) configured to remain stationary when the inward portion of the cylindrical tube 7/15/17 rotates (Figures 1-4, Page 1 Right Column-Page 2 Left Column).
A plurality of supports (adjusting bolts) 5 coupled to the drum via frame 4 and comprising a first support and a second support, the first support (right support as seen in Figure 1) coupled to the drum proximate the inlet end (right end as seen in Figure 1), the first support supporting the drum at a first height relative to a supporting surface (concrete base) 1, the second support (left support as seen in Figure 1) coupled to the drum proximate the outlet end (left end as seen in Figure 1), the second support supporting the drum at a second height relative to the supporting surface 1, the first height being greater than the second height (Figures 1-4, Page 1 Right Column Lines 1-35).

In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reed by adding a motor operably and rotatably coupled to the cylindrical tube of the drum via the sprocket wheel 14, in order to provide a means of driving the drum via the sprocket wheel.
Reed is silent to the inlet end being the same diameter as the inward portion of the cylindrical tube.
However, changes in relative dimensions do not distinguish a claimed device from a prior art device absent persuasive evidence that the change in relative dimensions would lead the claimed device to function differently than the prior art device (MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reed by altering the relative dimensions of the inlet end and the cylindrical tube, such that the inlet end is the same diameter as the inward portion of the cylindrical tube, in order to obtain a retort which predictably functions identically to that of base Reed.
Modified Reed is silent to an electric induction coil proximate the cylindrical tube for heating the cylindrical tube. 
However, Reed comprises a gas furnace surrounding the cylindrical tube 7/15/17 for heating said tube (Figure 1, Page 1 Right Column Lines 1-10). Kasper teaches retort (abstract), the retort comprising: a drum (retort) 30 comprising an inlet port 50 at an inlet end, an outlet port 74 at an outlet end, and a cylindrical tube, i.e. the drum 30 itself, extending between the inlet end and the outlet end (Figures 2 and 3, Column 6 Line 19-Column 7 Line 24); and a pair of electric induction coils (inductors) 20 an 22 proximate the cylindrical tube 30 for heating the cylindrical tube 30 (Figures 2 and 3, Column 6 Line 55-Column 7 Line 24). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).

With regard to claim 6: The plurality of supports 5 are height adjustable (Reed: Figures 1-4, Page 1 Right Column Lines 1-10).
With regard to claim 7: The plurality of supports 5 are adjusting bolts (Reed: Figures 1-4, Page 1 Right Column Lines 1-10). Said adjusting bolts 5 qualify as mechanical jacks.
With regard to claim 15: The cylindrical tube 7/15/17 comprises a plurality of lifters 73 coupled to an inner wall of the cylindrical tube (Reed: Figures 1 and 6, Page 1 Right Column Lines 40-50). 
With regard to claim 16: In modified Reed the electric induction coils (inductors) 20/22 encircle the drum (Kasper: Figures 2 and 3, Column 6 Line 55-Column 7 Line 24).
With regard to claim 17: Modified Reed does not explicitly teach that the motor is configured to rotate the drum with the electric induction coil remaining static. 
However, Kasper teaches that the induction coils 20 and 22 therein are “generally stationary” such that the motor 110 rotates the drum 30 within said coils (Figures 2 and 3, Column 5 Lines 20-40, Column 6 Line 68-Column 7 Line 2). In view of these teachings by Kasper, it is clear that the motor 110 is configured to rotate the drum 30 while the electric induction coils 20 and 22 remain static. In modifying Reed in view of Kasper to comprise the induction coils, a person having ordinary skill in the art would desire to replicate the relationship between the coils and the drum in Kasper with the drum in Reed, such that the coils function in modified Reed as they do in Kasper.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reed in view of Kasper by configuring the motor and the coils such that the motor is configured to rotate the drum with the electric induction coil remaining static, in order to ensure that the coils successfully function to heat the drum in the same way the coils in Kasper heat the drum of Kasper. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Reed in view of Kasper as applied to claim 5 above, and in further view of Eckhoff et al. (US 5,798,496), hereafter referred to as Eckhoff.
With regard to claim 8: The plurality of supports 5 in modified Reed are height adjustable (Reed: Figures 1-4, Page 1 Right Column Lines 1-10). The plurality of supports 5 are adjusting bolts (Reed: Figures 1-4, Page 1 Right Column Lines 1-10). Said adjusting bolts 5 qualify as mechanical jacks. 
Modified Reed is silent to the jacks being hydraulic or pneumatic.
However, hydraulic jacks and pneumatic jacks are notoriously well known in the art. For example, Eckhoff teaches a rotary retort (abstract), comprising at least one first support in the form of a hydraulic jack (hydraulic lifter) 250 for elevating the inlet end of the rotary retort (Figure 1, Column 4 Line 66-Column 5 Line 14). A person having ordinary skill in the art would recognize hydraulic jacks and pneumatic jacks as obvious alternatives to mechanical jacks. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reed in view of Eckhoff by replacing the plurality of mechanical jacks 5 in Reed with hydraulic jacks, in order to obtain a system having hydraulic jacks which are predictably capable of raising and lowering one end of the retort.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Reed in view of Kasper as applied to claim 5 above, and in further view of Tembe (US 3,618,918).
With regard to claim 9:  Modified Reed is silent to the plurality of supports being non-adjustable in height.
However, a person having ordinary skill in the art would recognize height non-adjustable supports as an obvious alternative to height adjustable supports. Inclined rotary retorts having height non-adjustable supports are well known in the art. For example, Tembe teaches a rotary retort (kiln) having an inlet end and an outlet end, a first support disposed at the inlet end supporting the rotary retort at a first height, and a second support disposed at the outlet end supporting the rotary retort at a second height, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reed in view of Tembe by replacing the height adjustable supports of Reed with height non-adjustable supports like those of Tembe, in order to obtain a retort having supports which predictably elevate inlet end of the retort relative to the outlet end thereof, i.e. such that the inlet end of said retort is disposed higher than the outlet end thereof.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as obvious over Reed in view of Kasper as applied to claim 5 above, and in further view of Wulf (US 4,352,969).
With regard to claim 11: Modified Reed does not explicitly teach an outer cover encasing at least a portion of the cylindrical tube of the drum and the electrical induction coil.
However, modified Reed comprises induction coils, like those taught by Kasper, for heating the cylindrical tube. A person having ordinary skill in the art would immediately determine that such a cover would be advantageous in modified Reed. Specifically, an individual having a basic understanding of electricity will understand that exposed electrical circuits present a safety risk, e.g. a risk of electrocution. The induction coils 20 and 22 of modified Reed carry an electrical current (Kasper: Figures 2 and 3, Column 5 Lines 1-40). Therefore, a person having ordinary skill in the art would understand that a safety risk is present when the induction coils of modified Reed are exposed.
Wulf teaches a rotary retort heated by electrical induction (abstract), the retort comprising: a rotary drum (retort) 20 in the form of a cylindrical tube, and a series of induction coils 30 encircling the drum 20, and an outer cover comprised of insulating materails 32 encasing the induction coils 30 and a portion of the cylindrical tube 20 (Figure 1, Column 3 Lines 4-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reed in view of Wulf by adding an outer cover comprised of insulating material to the device of Reed, said outer cover encasing at least a portion of the cylindrical tube of the drum and the electrical induction coils, in order to remove the risks associated with the induction coils being exposed.
With regard to claim 12: In modified Reed, the outer cover is not operably and rotatably coupled with the motor such that it remains stationary when the cylindrical tube rotates (Wulf: Figure 1, Columns 2 and 3).
With regard to claim 13: In adding the outer cover to modified Reed, a person having ordinary skill in the art would find it obvious to dispose the outer cover in a manner similar to the way the furnace 6 of base Reed is disposed (i.e. as shown in Figure 1 of Reed), such that the outer cover can be tilted with the cylindrical tube 7/15/17. 
In Reed modified as such, the first and second supports 5 in modified Dean are coupled to the outer cover and the drum via frame 4 (Reed: Figures 1-4, Page 1 Right Column Lines 1-35).
With regard to claim 14: In Reed, the first support 5 (the right support as depicted in Figure 1) is coupled via frame 4 to a first roller 81 that is supported against the drum, and the second support 5 (the left support as depicted in Figure 1) is coupled via frame 4 to a second roller 91 that is supported against the drum (Figure 1, Page 1 Right Column Lines 1-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772